F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 13 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    PATRICIA A. GROOMS,

                Plaintiff-Appellant,

    v.                                                    No. 98-6218
                                                   (D.C. No. CIV-96-2038-A)
    KENNETH S. APFEL, Commissioner                        (W.D. Okla.)
    of Social Security,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO , BALDOCK , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Patricia A. Grooms appeals from the district court’s order

affirming the decision of the Commissioner of Social Security. In that decision,

the Commissioner denied claimant’s applications for disability benefits under

sections 402(d) (adult child’s benefits) and 423(a) (disability benefits) of Title II

of the Social Security Act. We exercise jurisdiction under 42 U.S.C. § 405(g) and

28 U.S.C. § 1291, and affirm.

      Claimant alleges disability as of October 12, 1963 (her date of birth) for the

disability benefits application, see Appellant’s App. at 58, and disability as of

October 12, 1980 (her 17th birthday) for the adult child’s benefits application, see

id. at 62. She contends that she is disabled by virtue of meeting the requirements

of 20 C.F.R. Part 404, Subpart P, Appendix 1, Listings 12.03 (schizophrenic,

paranoid and other psychotic disorders) and 12.06 (anxiety related disorders). See

Appellant’s App. at xxxvii. In 1994 an administrative law judge (ALJ)

determined that claimant met the requirements of those listings and was therefore

eligible for supplemental security income benefits as of January 8, 1993.    See id.

at 26. Claimant then filed the applications at bar, asserting that the conditions

that qualified her for disability benefits in 1993 also existed prior to that date. On

August 25, 1995, a second ALJ reviewed claimant’s medical records, work

history, and testimony and determined that claimant was not disabled as of




                                           -2-
March 31, 1986 and/or October 12, 1985, which were her last dates for eligibility

under the respective sections.   See id. at 20.

       Our review is limited to determining whether the ALJ’s decision is

supported by substantial evidence and comports with relevant legal standards.

See Casias v. Secretary of Health & Human Serv.     , 933 F.2d 799, 800-01 (10th

Cir. 1991).

       The Secretary has established a five-step sequential evaluation
       process for determining whether a claimant is disabled. If a
       determination can be made at any of the steps that a claimant is or is
       not disabled, evaluation under a subsequent step is not necessary.

              Step one determines whether the claimant is presently engaged
       in substantial gainful activity. If he is, disability benefits are denied.
       If he is not, the decision maker must proceed to step two:
       determining whether the claimant has a medically severe impairment
       or combination of impairments.       This determination is governed by
       the Secretary’s severity regulations, 20 C.F.R. §§ 404.1520(c),
       416.920(c) (1986), is based on medical factors alone, and,
       consequently, does not include consideration of such vocational
       factors as age, education, and work experience. Pursuant to the
       severity regulations, the claimant must make a threshold showing that
       his medically determinable impairment or combination of
       impairments significantly limits his ability to do basic work
       activities, i.e., “the abilities and aptitudes necessary to do most jobs.”
       20 C.F.R. §§ 404.1521(b), 416.921(b) (1986) . Presumptively, if the
       medical severity of a claimant’s impairments is so slight that the
       impairments could not interfere with or have a serious impact on the
       claimant’s ability to do basic work activities, irrespective of
       vocational factors, the impairments do not prevent the claimant from
       engaging in substantial gainful activity.

              ....



                                           -3-
              Step three “determines whether the impairment is equivalent to
      one of a number of listed impairments that the Secretary
      acknowledges are so severe as to preclude substantial gainful
      activity,” pursuant to 20 C.F.R. §§ 404.1520(d), 416.920(d) (1986).
      If the impairment is listed and thus conclusively presumed to be
      disabling, the claimant is entitled to benefits. If not, the evaluation
      proceeds to the fourth step, 20 C.F.R. §§ 404.1520(e), 416.920(e)
      (1986), where the claimant must show that the “impairment prevents
      [him] from performing work he has performed in the past.” If the
      claimant is able to perform his previous work, he is not disabled.

Williams v. Bowen , 844 F.2d 748, 750-51 (10th Cir.1988) (additional quotations

and citations omitted). Claimant argues that the ALJ made three errors: (1) at

step three he rejected without good cause Dr. Aurora Cortez-Sy’s (claimant’s

treating physician) diagnoses in 1993-1995 of mental impairment and refused to

consider whether her diagnosis was pertinent evidence of claimant’s mental

impairments in 1985 and 1986; (2) at step four he interposed his own “medical

expertise” regarding claimant’s residual functioning capacity and his findings in

that regard are not supported by substantial evidence; and (3) at step four he

failed to apply the correct legal standards in deciding whether claimant had the

functional capacity in 1985 to engage in substantial gainful activity.

      A review of the ALJ’s decision shows that he did consider Dr. Cortez-Sy’s

diagnosis. He determined, however, that some of Dr. Cortez-Sy’s findings were

not supported in claimant’s medical or historical records, and in fact were

contradicted by other medical and psychological reports.   See Appellant’s App. at

22-25. Dr. Cortez-Sy’s opinion that claimant has been disabled because of her

                                           -4-
mental condition since the age of twenty or before arises from her review of a

psycho social evaluation for claimant prepared on January 27, 1984.       See id. at

239. In that report, a “psychological assistant” expressed claimant’s “presenting

problem” as “social isolation - no friends, no out-of-house activities, little

interaction with family.”    See id. at 240. He observed that claimant had “lots of

early responsibility in caring for sibs, both after school and at night;” that she had

graduated from high school and completed a cashier’s training program; and that

she had held a series of jobs that were each of short duration.    See id. at 240-41.

He reported that she had left those jobs “due to hassels [sic], those received and

those witnessed.” He found claimant to be “[w]ell-oriented, memory vague,

thought context somewhat mature and child like, no evidence of delusions or

hallucinations.”   Id. at 241.

       Upon review of the listings,   1
                                          we conclude that the ALJ had good cause to


1
       In order to meet the listing under 12.03, a claimant must have “psychotic
features with deterioration from a previous level of functioning” with “medically
documented persistence” of at least one of the following: delusions;
hallucinations; catatonic or other grossly disorganized behavior; or incoherence,
loosening of associations, illogical thinking, or poverty of content of speech
associated with either blunt, flat, or inappropriate affect or emotional withdrawal
or isolation. 20 C.F.R. Pt. 404, Subpt. P., App. 1, Listing 12.03. These symptoms
must result in “marked restriction of activities of daily living; or . . . [m]arked
difficulties in maintaining social functioning; or [d]eficiencies of concentration,
persistence or pace resulting in frequent failure to complete tasks in a timely
manner; or . . . repeated episodes of deterioration or decompensation in work or
work-like settings . . . .” Alternatively, the claimant may show “[m]edically
                                                                          (continued...)

                                              -5-
reject Dr. Cortez-Sy’s opinion rendered in 1995 that claimant also met the

listings for schizophrenic, paranoid, psychotic, or anxiety disorders at age twenty

based on the report prepared in 1984. Claimant did not present any other medical

evidence documenting a severe mental disorder in 1985-86.

      The ALJ found that, while

      claimant did have a personality problem which would be classified as
      severe on or prior to the date that she reached age 22 or the date that
      she was last insured for disability insurance benefits on March 31,
      1986, . . . she was still able to function reasonably well in the
      environment in which she lived . . . including holding a variety of


1
 (...continued)
documented history of one or more episodes of acute symptoms, signs and
functional limitations” that result in repeated episodes of deterioration or “two or
more years of inability to function outside of a highly supportive living situation.”
 Id.

       In order to meet listing 12.06, the claimant must show “medically
documented findings” of generalized persistent anxiety accompanied by at least
one of the following: three out of four of the following signs or symptoms: motor
tension, autonomic hyperactivity, apprehensive expectation, or vigilance and
scanning; or by “a persistent irrational fear of a specific object, activity, or
situation which results in a compelling desire to avoid the dreaded object,
activity, or situation”; or by recurrent severe panic attacks occurring on the
average of at least once a week; or by recurrent obsessions or compulsions which
are a source of marked distress; or by recurrent and intrusive recollections of a
traumatic experience that are a source of marked distress. 20 C.F.R. Pt. 404,
Subpt. P., App. 1, Listing 12.06.   These symptoms must result in at least two of
the following: marked restriction of activities of daily living, marked difficulties
in maintaining social functions, deficiencies of concentration, persistence or pace
resulting in frequent failure to complete tasks in a timely manner, or in repeated
episodes of deterioration that cause withdrawal from the situation or exacerbation
of signs and symptoms; or they must result in “complete inability to function
independently outside the area of one’s home.”     Id.

                                         -6-
      jobs which would have to be classified as engaging in substantial
      gainful activity even though the claimant worked only for short
      periods.

Appellant’s App. at 27-28.

      Thus, the ALJ actually made a step-two finding that claimant failed to make

a prima facie showing that she had a mental condition in 1985 or 1986 that was so

severe that it “significantly limit[ed] h[er] ability to do basic work activities.”

Williams , 844 F.2d at 751. It is undisputed that claimant worked in a variety of

jobs during that time and also babysat for her cousin’s child for two years and

took care of her grandparents between 1986 and 1992.        See Appellant’s App. at

155. Because claimant failed to make the threshold showing that her impairments

in 1985-86 were severe enough to interfere with her ability to do basic work

activities, there was no need for the ALJ to continue to the next steps in the

evaluative process.   See Williams , 844 F.2d at 751 (“If [at step two] the claimant

is unable to show that his impairments would have more than a minimal effect on

his ability to do basic work activities, he is not eligible for disability benefits.”).

There is therefore also no need to address claimant’s assertions of error allegedly

made by the ALJ during step four of the process. The ALJ’s finding that

claimant’s personality disorder in 1985-86 did not prevent her from being able to

perform basic work activities is supported by substantial evidence in the record,

and we hold that the ALJ used the proper legal standards in arriving at that


                                           -7-
conclusion.

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                   Entered for the Court



                                                   John C. Porfilio
                                                   Circuit Judge




                                        -8-